DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 6/22/2021 has been entered. Claims 1, 3-11, 13-20, 22-30 and 32-42 are still pending in this application, with claims 1, 11, 20, 30 and 39-42 being independent.


Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Since the claim limitations invoke 35 U.S.C. 112(f), claims 41 and 42 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 20, 30, 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 2016/0277225, hereinafter Frenne) in view of Hakola et al. (US 2017/0201980, hereinafter Hakola).

Regarding claim 1, Frenne discloses a method of wireless communication, comprising: 
configuring, at a network entity, at least one dedicated Demodulation Reference Signal (DMRS) in one or more symbols corresponding to a Physical Broadcast Channel (PBCH), each dedicated DMRS being used for demodulating the PBCH [see Frenne paragraph 75, network node 210 (base station) generates OFDM symbols comprising both the DMRS and PBCH in the same symbol, the reference signal being used for demodulating the PBCH], wherein configuring the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further comprises interleaving the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM), and
Transmitting, by the network entity, the at least one dedicated DMRS to one or more user equipments (UEs) using at least a single antenna port [see Frenne paragraph 75, network node 210 transmits PBCH along with a DMRS in the same OFDM symbol to wireless device 250, network node 210 necessarily comprises at least one antenna, paragraph 55, antenna array disclosed].
Frenne does not expressly disclose the feature of wherein configuring the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further comprises interleaving the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM).
However, in the same or similar field of invention, Hakola discloses that a signal block (DSB) may include synchronization signals, reference signals (e.g. demodulation reference signals) and physical broadcast channel. All the signals and physical channels may be transmitted via multiple antenna ports in parallel, and antenna port/beam port specific reference signals may be allocated in interleaved FDM. Reference signals may be used for demodulation reference signals for PBCH detection (see Hakola paragraph 0062). Hakola Figure 4(b) further discloses an example where reference signal (e.g. DMRS) can be interleaved in a symbol corresponding to PBCH in FDM (see Hakola Figure 4(b)).


Regarding claim 11, Frenne discloses a method of wireless communication, comprising: receiving, at a user equipment (UE), at least one dedicated Demodulation Reference Signal (DMRS) in one or more symbols corresponding to a Physical Broadcast Channel (PBCH) from a network entity, each dedicated DMRS being used for demodulating the PBCH [see Frenne paragraphs 75-78, receiving the transmission from network node 210 as described as OFDM symbols comprising both DMRS and PBCH]; wherein the at least one dedicated DMRS is interleaved in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM);
Performing, by the UE, a channel estimation procedure on the PBCH based on the at least one dedicated DMRS [see Frenne paragraphs 76-78, wireless device performs channel estimation in order to detect the OFDM symbols just received]; and demodulating, by the UE, the PBCH based on a result of performing the channel estimation procedure [see Frenne paragraph 75, the reference signals are generated by the network node are ultimately demodulated].
Frenne does not expressly disclose the features of wherein the at least one dedicated DMRS is interleaved in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM).
However, in the same or similar field of invention, Hakola discloses that a signal block (DSB) may include synchronization signals, reference signals (e.g. demodulation reference signals) and physical broadcast channel. All the signals and physical channels may be transmitted via multiple antenna ports in parallel, and antenna port/beam port specific reference signals may be allocated in interleaved FDM. Reference signals may be used for demodulation reference signals for PBCH detection (see Hakola 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne to have the features of wherein the at least one dedicated DMRS is interleaved in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM); as taught by Hakola. The suggestion/motivation would have been to support efficient usage for base station resources and reduce UE power consumption (Hakola paragraph 0112).

Regarding claim 20, Frenne discloses an apparatus for wireless communication (see fig. 13, network node 210), comprising: a memory (see fig. 13, memory module 1303); and at least one processor coupled to the memory (see fig. 13, processing module 1302) and configured to: 
Configure at least one dedicated Demodulation Reference Signal (DMRS) in one or more symbols corresponding to a Physical Broadcast Channel (PBCH), each dedicated DMRS being used for demodulating the PBCH [see Frenne paragraph 75, network node 210 (base station) generates OFDM symbols comprising both the DMRS and PBCH in the same symbol, the reference signal being used for demodulating the PBCH], wherein the at least one processor configured to configure the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further is further configured to interleave the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM); and
Transmit the at least one dedicated DMRS to one or more user equipments (UEs) using at least a single antenna port [see Frenne paragraph 75, network node 210 transmits PBCH along with a DMRS in the same OFDM symbol to wireless device 250, network node 210 necessarily comprises at least one antenna, paragraph 55, antenna array disclosed].
Frenne does not expressly disclose the features of wherein the at least one processor configured to configure the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further is further configured to interleave the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne to have the features of wherein the at least one processor configured to configure the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further is further configured to interleave the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM); as taught by Hakola. The suggestion/motivation would have been to support efficient usage for base station resources and reduce UE power consumption (Hakola paragraph 0112).

Regarding claim 30, Frenne discloses an apparatus for wireless communication [see Frenne Fig. 14, wireless device 250], comprising: a memory [see Frenne Fig. 14, memory module 1406]; and at least one processor coupled to the memory [see Frenne Fig. 14, processing module 1405] and configured to: 
Receive, at a user equipment (UE), at least one dedicated Demodulation Reference Signal (DMRS) in one or more symbols corresponding to a Physical Broadcast Channel (PBCH) from a network entity, each dedicated DMRS being used for demodulating the PBCH [see Frenne paragraphs 75-78, receiving the transmission from network node 210 as described as OFDM symbols comprising both DMRS and PBCH]; wherein the at least one dedicated DMRS is interleaved in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM);
Perform, by the UE, a channel estimation procedure on the PBCH based on the at least one dedicated DMRS [see Frenne paragraphs 76-78, wireless device performs channel estimation in order to detect the OFDM symbols just received]; and demodulate, by the UE, the PBCH based on a result of 
Frenne does not expressly disclose the features of wherein the at least one dedicated DMRS is interleaved in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM).
However, in the same or similar field of invention, Hakola discloses that a signal block (DSB) may include synchronization signals, reference signals (e.g. demodulation reference signals) and physical broadcast channel. All the signals and physical channels may be transmitted via multiple antenna ports in parallel, and antenna port/beam port specific reference signals may be allocated in interleaved FDM. Reference signals may be used for demodulation reference signals for PBCH detection (see Hakola paragraph 0062). Hakola Figure 4(b) further discloses an example where reference signal (e.g. DMRS) can be interleaved in a symbol corresponding to PBCH in FDM (see Hakola Figure 4(b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne to have the features of wherein the at least one dedicated DMRS is interleaved in each of the one or more symbols corresponding to the PBCH based on FDM; as taught by Hakola. The suggestion/motivation would have been to support efficient usage for base station resources and reduce UE power consumption (Hakola paragraph 0112).

Regarding claim 39, Frenne discloses a non-transitory computer-readable medium storing computer code executable for wireless communications [see Frenne paragraph 180, software implementation], comprising: code for configuring, at a network entity, at least one dedicated Demodulation Reference Signal (DMRS) in one or more symbols corresponding to a Physical Broadcast Channel (PBCH), each dedicated DMRS being used for demodulating the PBCH [see Frenne paragraph 75, network node 210 (base station) generates OFDM symbols comprising both the DMRS and PBCH in the same symbol, the reference signal being used for demodulating the PBCH], wherein the code for configuring the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further comprises code for interleaving the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM); and 

Frenne does not expressly disclose the features of wherein the code for configuring the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further comprises code for interleaving the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on FDM.
However, in the same or similar field of invention, Hakola discloses that a signal block (DSB) may include synchronization signals, reference signals (e.g. demodulation reference signals) and physical broadcast channel. All the signals and physical channels may be transmitted via multiple antenna ports in parallel, and antenna port/beam port specific reference signals may be allocated in interleaved FDM. Reference signals may be used for demodulation reference signals for PBCH detection (see Hakola paragraph 0062). Hakola Figure 4(b) further discloses an example where reference signal (e.g. DMRS) can be interleaved in a symbol corresponding to PBCH in FDM (see Hakola Figure 4(b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne to have the features of wherein the code for configuring the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further comprises code for interleaving the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on FDM; as taught by Hakola. The suggestion/motivation would have been to support efficient usage for base station resources and reduce UE power consumption (Hakola paragraph 0112).

Regarding claim 40, Frenne discloses a non-transitory computer-readable medium storing computer code executable for wireless communications [see Frenne paragraph 213, software implementation], comprising: code for receiving, at a user equipment (UE), at least one dedicated Demodulation Reference Signal (DMRS) in one or more symbols corresponding to a Physical Broadcast Channel (PBCH) from a network entity, each dedicated DMRS being used for demodulating the PBCH 
Code for performing, by the UE, a channel estimation procedure on the PBCH based on the at least one dedicated DMRS [see Frenne paragraphs 76-78, wireless device performs channel estimation in order to detect the OFDM symbols just received]; and code for demodulating, by the UE, the PBCH based on a result of performing the channel estimation procedure [see Frenne paragraph 75, the reference signals are generated by the network node are ultimately demodulated].
Frenne does not expressly disclose the features of wherein the at least one dedicated DMRS is interleaved in each of the one or more symbols corresponding to the PBCH based on FDM.
However, in the same or similar field of invention, Hakola discloses that a signal block (DSB) may include synchronization signals, reference signals (e.g. demodulation reference signals) and physical broadcast channel. All the signals and physical channels may be transmitted via multiple antenna ports in parallel, and antenna port/beam port specific reference signals may be allocated in interleaved FDM. Reference signals may be used for demodulation reference signals for PBCH detection (see Hakola paragraph 0062). Hakola Figure 4(b) further discloses an example where reference signal (e.g. DMRS) can be interleaved in a symbol corresponding to PBCH in FDM (see Hakola Figure 4(b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne to have the features of wherein the at least one dedicated DMRS is interleaved in each of the one or more symbols corresponding to the PBCH based on FDM; as taught by Hakola. The suggestion/motivation would have been to support efficient usage for base station resources and reduce UE power consumption (Hakola paragraph 0112).

Regarding claim 41, Frenne discloses an apparatus for wireless communication [see Frenne paragraph 180, hardware/software combination implementation as it relates to instant specification’s disclosed corresponding structure], comprising: means for configuring, at a network entity, at least one dedicated Demodulation Reference Signal (DMRS) in one or more symbols corresponding to a Physical 
Means for transmitting, by the network entity, the at least one dedicated DMRS to one or more user equipments (UEs) using at least a single antenna port (see paragraph 75, network node 210 transmits PBCH along with a DMRS in the same OFDM symbol to wireless device 250, network node 210 necessarily comprises at least one antenna, paragraph 55, antenna array disclosed).
Frenne does not expressly disclose the features of wherein the means for configuring the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further comprises means for interleaving the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on FDM.
However, in the same or similar field of invention, Hakola discloses that a signal block (DSB) may include synchronization signals, reference signals (e.g. demodulation reference signals) and physical broadcast channel. All the signals and physical channels may be transmitted via multiple antenna ports in parallel, and antenna port/beam port specific reference signals may be allocated in interleaved FDM. Reference signals may be used for demodulation reference signals for PBCH detection (see Hakola paragraph 0062). Hakola Figure 4(b) further discloses an example where reference signal (e.g. DMRS) can be interleaved in a symbol corresponding to PBCH in FDM (see Hakola Figure 4(b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne to have the features of wherein the means for configuring the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further comprises means for interleaving the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on FDM; as taught by Hakola. The suggestion/motivation would have been to support efficient usage for base station resources and reduce UE power consumption (Hakola paragraph 0112).

Regarding claim 42, Frenne discloses an apparatus for wireless communications [see Frenne paragraph 213, hardware/software combination implementation as it relates to instant specification’s disclosed corresponding structure], comprising: means for receiving, at a user equipment (UE), at least one dedicated Demodulation Reference Signal (DMRS) in one or more symbols corresponding to a Physical Broadcast Channel (PBCH) from a network entity, each dedicated DMRS being used for demodulating the PBCH [see Frenne paragraphs 75-78, receiving the transmission from network node 210 as described as OFDM symbols comprising both DMRS and PBCH]; wherein the at least one dedicated DMRS is interleaved in each of the one or more symbols corresponding to the PBCH based on frequency division multiplexing (FDM);
Means for performing, by the UE, a channel estimation procedure on the PBCH based on the at least one dedicated DMRS [see Frenne paragraphs 76-78, wireless device performs channel estimation in order to detect the OFDM symbols just received]; and means for demodulating, by the UE, the PBCH based on a result of performing the channel estimation procedure [see Frenne paragraph 75, the reference signals are generated by the network node are ultimately demodulated].
Frenne does not expressly disclose the features of wherein the at least one dedicated DMRS is interleaved in each of the one or more symbols corresponding to the PBCH based on FDM.
However, in the same or similar field of invention, Hakola discloses that a signal block (DSB) may include synchronization signals, reference signals (e.g. demodulation reference signals) and physical broadcast channel. All the signals and physical channels may be transmitted via multiple antenna ports in parallel, and antenna port/beam port specific reference signals may be allocated in interleaved FDM. Reference signals may be used for demodulation reference signals for PBCH detection (see Hakola paragraph 0062). Hakola Figure 4(b) further discloses an example where reference signal (e.g. DMRS) can be interleaved in a symbol corresponding to PBCH in FDM (see Hakola Figure 4(b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne to have the features of wherein the at least one dedicated DMRS is interleaved in each of the one or more symbols corresponding to the PBCH based on FDM; as .

Claims 3-5, 10, 13-15, 22-24, 29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne in view of Hakola, and further in view of Yokomakura et al. (US 2016/0020878, hereinafter Yokomakura). 

Regarding claim 3, Frenne and Hakola disclose the method of claim 1. Frenne and Hakola do not expressly disclose wherein interleaving the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on FDM further comprises assigning a resource element (RE) to each dedicated DMRS symbol of each of the at least one dedicated DMRS.
However, in the same or similar field of invention, Yokomakura discloses regarding additionally interleaving the DMRS/reference signal with resource elements mapped to the reference signal (see Yokomakura paragraph 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of wherein interleaving the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on FDM further comprises assigning a resource element (RE) to each dedicated DMRS symbol of each of the at least one dedicated DMRS; as taught by Yokomakura. The suggestion/motivation would have been to be able to increase the number of reference signals with high efficiency (Yokomakura paragraph 0020).

Regarding claim 4, Frenne, Hakola and Yokomakura disclose the method of claim 3. Frenne, Hakola and Yokomakura further disclose wherein a remaining plurality of REs of each of the one or more symbols carry the PBCH, each of the remaining plurality of REs correspond to REs not assigned for each dedicated DMRS [see Yokomakura paragraph 32, different reference signals are orthogonally multiplexed onto other remaining resource elements]. In addition, the same motivation is used as the rejection of claim 3. 

claim 5, Frenne and Hakola disclose the method of claim 1. Frenne and Hakola do not expressly disclose wherein transmitting the at least one dedicated DMRS to the one or more UEs using at least the single antenna port configuration further comprises transmitting each of the one or more symbols corresponding to the PBCH with the interleaved at least one dedicated DMRS using the single antenna port.
However, in the same or similar field of invention, Yokomakura discloses that some symbols are interleaved with the DMRS on PBCH and remaining symbols are transmitted in other time frames (see Yokomakura paragraphs 0031-0032); indicating transmitting symbols corresponding to the PBCH with the interleaved DMRS using an antenna port. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of transmitting each of the one or more symbols corresponding to the PBCH with the interleaved at least one dedicated DMRS using the single antenna port; as taught by Yokomakura. The suggestion/motivation would have been to be able to increase the number of reference signals with high efficiency (Yokomakura paragraph 0020).

Regarding claim 10, Frenne and Hakola disclose the method of claim 1. Frenne and Hakola do not expressly disclose wherein configuring the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further comprises configuring the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH.
However, in the same or similar field of invention, Yokomakura discloses that DMRS symbols are typically 4th and 11th symbols, therefore one DMRS symbol 4 and one DMRS symbol 11 (see Yokomakura paragraph 0031). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of configuring the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further comprises configuring the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH; as taught by Yokomakura. The suggestion/motivation would have been to be able to increase the number of reference signals with high efficiency (Yokomakura paragraph 0020).

Regarding claim 13, Frenne and Hakola disclose the method of claim 11. Frenne and Hakola do not expressly disclose wherein each of the one or more symbols corresponding to the PBCH includes a resource element (RE) assigned to each dedicated DMRS symbol of each of the at least one dedicated DMRS.
However, in the same or similar field of invention, Yokomakura discloses regarding additionally interleaving the DMRS/reference signal with resource elements mapped to the reference signal (see Yokomakura paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of wherein each of the one or more symbols corresponding to the PBCH includes a resource element (RE) assigned to each dedicated DMRS symbol of each of the at least one dedicated DMRS; as taught by Yokomakura. The suggestion/motivation would have been to be able to increase the number of reference signals with high efficiency (Yokomakura paragraph 0020).

Regarding claim 14, Frenne, Hakola and Yokomakura disclose the method of claim 13. Frenne, Hakola and Yokomakura further disclose wherein each of the one or more symbols corresponding to the PBCH includes a remaining plurality of REs carrying the PBCH, each of the remaining plurality of REs correspond to REs not assigned for each dedicated DMRS [see Yokomakura paragraph 32, different reference signals are orthogonally multiplexed onto other remaining resource elements]. In addition, the same motivation is used as the rejection of claim 13. 

Regarding claim 15, Frenne and Hakola disclose the method of claim 11. Frenne and Hakola do not expressly disclose the features of receiving the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH from the network entity further comprises receiving the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH from the network entity based on a single antenna port of the network entity.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of receiving the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH from the network entity further comprises receiving the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH from the network entity based on a single antenna port of the network entity; as taught by Yokomakura. The suggestion/motivation would have been to be able to increase the number of reference signals with high efficiency (Yokomakura paragraph 0020).

Regarding claim 22, Frenne and Hakola disclose the apparatus of claim 20. Frenne and Hakola do not expressly disclose the features of wherein the at least one processor configured to interleave the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH based on FDM is further configured to assign a resource element (RE) to each dedicated DMRS symbol of each of the at least one dedicated DMRS.
However, in the same or similar field of invention, Yokomakura discloses regarding additionally interleaving the DMRS/reference signal with resource elements mapped to the reference signal (see Yokomakura paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of assigning a resource element (RE) to each dedicated DMRS symbol of each of the at least one dedicated DMRS; as taught by Yokomakura. The suggestion/motivation would have been to be able to increase the number of reference signals with high efficiency (Yokomakura paragraph 0020).

Regarding claim 23, Frenne, Hakola and Yokomakura disclose the apparatus of claim 22. Frenne, Hakola and Yokomakura further disclose wherein a remaining plurality of REs of each of the one or more symbols carry the PBCH, each of the remaining plurality of REs correspond to REs not assigned 

Regarding claim 24, Frenne and Hakola disclose the apparatus of claim 20. Frenne and Hakola do not expressly disclose the features of the at least one processor configured to transmit the at least one dedicated DMRS to the one or more UEs using at least the single antenna port is further configured to transmit each of the one or more symbols corresponding to the PBCH with the interleaved at least one dedicated DMRS using the single antenna port.
However, in the same or similar field of invention, Yokomakura discloses that some symbols are interleaved with the DMRS on PBCH and remaining symbols are transmitted in other time frames (see Yokomakura paragraphs 31-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of transmitting each of the one or more symbols corresponding to the PBCH with the interleaved at least one dedicated DMRS using the single antenna port; as taught by Yokomakura. The suggestion/motivation would have been to be able to increase the number of reference signals with high efficiency (Yokomakura paragraph 0020).

Regarding claim 29, Frenne and Hakola disclose the apparatus of claim 20. Frenne and Hakola do not expressly disclose the features of wherein the at least one processor configured to configure the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH is further configured to configure the at least one dedicated DMRS in each of the one or more symbols corresponding to the PBCH.
However, in the same or similar field of invention, Yokomakura discloses that DMRS symbols are typically 4th and 11th symbols, therefore one DMRS symbol 4 and one DMRS symbol 11 (see Yokomakura paragraph 0031). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of configuring the at least 

Regarding claim 32, Frenne and Hakola disclose the apparatus of claim 30. Frenne and Hakola do not expressly disclose the features of wherein each of the one or more symbols corresponding to the PBCH includes a resource element (RE) assigned to each dedicated DMRS symbol of each of the at least one dedicated DMRS.
However, in the same or similar field of invention, Yokomakura discloses regarding additionally interleaving the DMRS/reference signal with resource elements mapped to the reference signal (see Yokomakura paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of wherein each of the one or more symbols corresponding to the PBCH includes a resource element (RE) assigned to each dedicated DMRS symbol of each of the at least one dedicated DMRS; as taught by Yokomakura. The suggestion/motivation would have been to be able to increase the number of reference signals with high efficiency (Yokomakura paragraph 0020).

Regarding claim 33, Frenne, Hakola and Yokomakura disclose the apparatus of claim 32. Frenne, Hakola and Yokomakura further disclose wherein each of the one or more symbols corresponding to the PBCH includes a remaining plurality of REs carrying the PBCH, each of the remaining plurality of REs correspond to REs not assigned for each dedicated DMRS [see Yokomakura paragraph 32, different reference signals are orthogonally multiplexed onto other remaining resource elements]. In addition, the same motivation is used as the rejection of claim 32. 

Regarding claim 34, Frenne and Hakola disclose the apparatus of claim 30. Frenne and Hakola do not expressly disclose the features of wherein the at least one processor configured to receive the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH from the network 
However, in the same or similar field of invention, Yokomakura discloses that some symbols are interleaved with the DMRS on PBCH and remaining symbols are transmitted in other time frames (see Yokomakura paragraphs 31-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of receiving the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH from the network entity based on a single antenna port of the network entity; as taught by Yokomakura. The suggestion/motivation would have been to be able to increase the number of reference signals with high efficiency (Yokomakura paragraph 0020).

Claims 6-7 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne in view of Hakola, and further in view of Zaidi et al. ("Waveform and numerology to support 5G services and requirements." IEEE Communications Magazine 54.11 (2016): 90-98; hereinafter Zaidi).

Regarding claim 6, Frenne and Hakola disclose the method of claim 1. Frenne and Hakola do not expressly disclose wherein configuring the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH further comprises assigning the at least one dedicated DMRS to one or more symbols having a same numerology as the one or more symbols corresponding to the PBCH.
However, in the same or similar field of invention, Zaidi discloses regarding numerology design principles, where numerology technique allows for maintaining equal number of symbols per subframe and simplifies scheduling and reference signal design, see footnote 1, numerology here is defined to include cyclic prefix and sub-carrier spacing in OFDM (see Zaidi page 4-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of assigning the at least one dedicated DMRS to one or more symbols having a same numerology as the one or more symbols 

Regarding claim 7, Frenne, Hakola and Zaidi disclose the method of claim 6. Frenne, Hakola and Zaidi further disclose wherein having the same numerology corresponds to each of the one or more symbols assigned with the at least one dedicated DMRS and each of the one or more symbols corresponding to the PBCH being configured with an identical sub-carrier spacing and cyclic prefix [see Zaidi footnote 1, numerology includes cyclic prefix and sub-carrier spacing)]. In addition, the same motivation is used as the rejection of claim 6.

Regarding claim 25, Frenne and Hakola disclose the apparatus of claim 20. Frenne and Hakola do not expressly disclose the features of wherein the at least one processor configured to configure the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH is further configured to assign the at least one dedicated DMRS to one or more symbols having a same numerology as the one or more symbols corresponding to the PBCH.
However, in the same or similar field of invention, Zaidi discloses regarding numerology design principles, where numerology technique allows for maintaining equal number of symbols per subframe and simplifies scheduling and reference signal design, see footnote 1, numerology here is defined to include cyclic prefix and sub-carrier spacing in OFDM (see Zaidi page 4-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of assigning the at least one dedicated DMRS to one or more symbols having a same numerology as the one or more symbols corresponding to the PBCH; as taught by Zaidi. The suggestion/motivation would have been to support new radio technologies up to 100 GHz capabilities (Zaidi page 1).

Regarding claim 26, Frenne, Hakola and Zaidi disclose the apparatus of claim 25. Frenne, Hakola and Zaidi further disclose wherein having the same numerology corresponds to each of the one or more symbols assigned with the at least one dedicated DMRS and each of the one or more symbols . 

Claims 8-9 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne, Hakola, Zaidi and further in view of Kim et al. (US 2014/0086192, hereinafter Kim). 

Regarding claim 8, Frenne, Hakola and Zaidi disclose the method of claim 6. Frenne, Hakola and Zaidi do not expressly disclose wherein assigning the at least one dedicated DMRS to the one or more symbols having the same numerology as the one or more symbols corresponding to the PBCH further comprises assigning a first dedicated DMRS to a first symbol and a second dedicated DMRS to a second symbol, the first dedicated DMRS being configured for a first antenna port and the second dedicated DMRS being configured for a second antenna port.
However, in the same or similar field of invention, Kim discloses that each DMRS may be defined by different antenna ports in each resource block (see Kim paragraph 0009), therefore the DMRS/PBCH symbols of Frenne, Hakola and Zaidi as taught above may be configured for separate antenna ports.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne, Hakola and Zaidi to have the features of assigning a first dedicated DMRS to a first symbol and a second dedicated DMRS to a second symbol, the first dedicated DMRS being configured for a first antenna port and the second dedicated DMRS being configured for a second antenna port; as taught by Kim. The suggestion/motivation would have been to more efficiently allocate downlink channels to UEs (Kim paragraph 0012). 

Regarding claim 9, Frenne, Hakola, Zaidi and Kim disclose the method of claim 8. Frenne, Hakola, Zaidi and Kim further disclose regarding transmitting the at least one dedicated DMRS to the one or more UEs using at least the single antenna port further comprises: transmitting the first dedicated DMRS to the one or more UEs using the first antenna port; and transmitting the second dedicated DMRS to the one or more UEs using the second antenna port [see Kim paragraph 9, each DMRS may be 

Regarding claim 27, Frenne, Hakola and Zaidi disclose the apparatus of claim 25. Frenne, Hakola and Zaidi do not expressly disclose wherein the at least one processor configured to assign the at least one dedicated DMRS to the one or more symbols having the same numerology as the one or more symbols corresponding to the PBCH is further configured to assign a first dedicated DMRS to a first symbol and a second dedicated DMRS to a second symbol, the first dedicated DMRS being configured for a first antenna port and the second dedicated DMRS being configured for a second antenna port.
However, in the same or similar field of invention, Kim discloses that each DMRS may be defined by different antenna ports in each resource block (see Kim paragraph 0009), therefore the DMRS/PBCH symbols of Frenne, Hakola and Zaidi as taught above may be configured for separate antenna ports.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne, Hakola and Zaidi to have the features of assigning a first dedicated DMRS to a first symbol and a second dedicated DMRS to a second symbol, the first dedicated DMRS being configured for a first antenna port and the second dedicated DMRS being configured for a second antenna port; as taught by Kim. The suggestion/motivation would have been to more efficiently allocate downlink channels to UEs (Kim paragraph 0012).

Regarding claim 28, Frenne, Hakola, Zaidi and Kim disclose the apparatus of claim 27. Frenne, Hakola, Zaidi and Kim further disclose that the at least one processor configured to transmit the at least one dedicated DMRS to the one or more UEs using at least the single antenna port is further configured to: transmit the first dedicated DMRS to the one or more UEs using the first antenna port; and transmit the second dedicated DMRS to the one or more UEs using the second antenna port [see Kim paragraph 9, each DMRS may be defined by different antenna ports in each resource block, therefore the DMRS/PBCH symbols of Frenne and Zaidi as taught above may be configured for separate antenna ports]. In addition, the same motivation is used as the rejection of claim 27.

Claims 16 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne in view of Hakola, and further in view of Chung et al. (US 2012/0163335, hereinafter Chung).

Regarding claim 16, Frenne and Hakola disclose the method of claim 11. Frenne and Hakola do not expressly disclose wherein receiving the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH from the network entity further comprises receiving a first dedicated DMRS to a first symbol and a second dedicated DMRS to a second symbol. 
However, in the same or similar field of invention, Chung discloses that orthogonality is maintained by applying DMRS patterns, where different DMRS patterns are applied to one symbol for one UE and another symbol for another UE (see Chung paragraph 0154). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of receiving the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH from the network entity further comprises receiving a first dedicated DMRS to a first symbol and a second dedicated DMRS to a second symbol; as taught by Chung. The suggestion/motivation would have been to further increase the efficiency of transmitting reference signals in MU-MIMO environments (Chung paragraph 0025). 

Regarding claim 35, Frenne and Hakola disclose the apparatus of claim 30. Frenne and Hakola do not expressly disclose wherein the at least one processor configured to receive the at least one dedicated DMRS in the one or more symbols corresponding to the PBCH from the network entity is further configured to receive a first dedicated DMRS to a first symbol and a second dedicated DMRS to a second symbol.
However, in the same or similar field of invention, Chung discloses that orthogonality is maintained by applying DMRS patterns, where different DMRS patterns are applied to one symbol for one UE and another symbol for another UE (see Chung paragraph 0154). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne and Hakola to have the features of receiving the at least .

Claims 17-18 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne, Hakola, Chung, and further in view of Zaidi.

Regarding claim 17, Frenne, Hakola and Chung disclose the method of claim 16. Frenne, Hakola and Chung do not expressly disclose wherein the first dedicated DMRS in the first symbol and the second dedicated DMRS in the second symbol have a same numerology as the one or more symbols corresponding to the PBCH.
However, in the same or similar field of invention, Zaidi discloses regarding numerology design principles, where numerology technique allows for maintaining equal number of symbols per subframe and simplifies scheduling and reference signal design, see footnote 1, numerology here is defined to include cyclic prefix and sub-carrier spacing in OFDM (see Zaidi page 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne, Hakola and Chung to have the features of the first dedicated DMRS in the first symbol and the second dedicated DMRS in the second symbol have a same numerology as the one or more symbols corresponding to the PBCH; as taught by Zaidi. The suggestion/motivation would have been to support new radio technologies up to 100 GHz capabilities (Zaidi page 1).

Regarding claim 18, Frenne, Hakola, Chung and Zaidi disclose the method of claim 17. Frenne, Hakola, Chung and Zaidi further disclose wherein having the same numerology corresponds to each of the first symbol and second symbol and each of the one or more symbols corresponding to the PBCH being configured with an identical sub-carrier spacing and cyclic prefix [see Zaidi footnote 1, numerology 

Regarding claim 36, Frenne, Hakola and Chung disclose the apparatus of claim 35. Frenne, Hakola and Chung do not expressly disclose wherein the first dedicated DMRS in the first symbol and the second dedicated DMRS in the second symbol have a same numerology as the one or more symbols corresponding to the PBCH.
However, in the same or similar field of invention, Zaidi discloses regarding numerology design principles, where numerology technique allows for maintaining equal number of symbols per subframe and simplifies scheduling and reference signal design, see footnote 1, numerology here is defined to include cyclic prefix and sub-carrier spacing in OFDM (see Zaidi page 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne, Hakola and Chung to have the features of the first dedicated DMRS in the first symbol and the second dedicated DMRS in the second symbol have a same numerology as the one or more symbols corresponding to the PBCH; as taught by Zaidi. The suggestion/motivation would have been to support new radio technologies up to 100 GHz capabilities (Zaidi page 1).

Regarding claim 37, Frenne, Hakola, Chung and Zaidi disclose the apparatus of claim 36. Frenne, Hakola, Chung and Zaidi further disclose wherein having the same numerology corresponds to each of the first symbol and second symbol and each of the one or more symbols corresponding to the PBCH being configured with an identical sub-carrier spacing and cyclic prefix [see Zaidi footnote 1, numerology includes cyclic prefix and sub-carrier spacing]. In addition, the same motivation is used as the rejection of claim 36.

Claims 19 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne, Hakola, Chung, and further in view of Kim.

claim 19, Frenne, Hakola and Chung disclose the method of claim 16. Frenne, Hakola and Chung do not expressly disclose wherein receiving the first dedicated DMRS and the second dedicated DMRS further comprises receiving the first dedicated DMRS and the second dedicated DMRS based on a first antenna port and a second antenna port of the network entity.
However, in the same or similar field of invention, Kim discloses that each MRS may be defined by different antenna ports in each resource block (see Kim paragraph 0009), therefore the DMRS/PBCH symbols of Frenne, Hakola and Chung as taught above may be configured for separate antenna ports.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne, Hakola and Chung to have the features of receiving the first dedicated DMRS and the second dedicated DMRS further comprises receiving the first dedicated DMRS and the second dedicated DMRS based on a first antenna port and a second antenna port of the network entity; as taught by Kim. The suggestion/motivation would have been to more efficiently allocate downlink channels to UEs (Kim paragraph 0012).

Regarding claim 38, Frenne, Hakola and Chung disclose the apparatus of claim 35. Frenne, Hakola and Chung do not expressly disclose wherein the at least one processor configured to receive the first dedicated DMRS and the second dedicated DMRS is further configured to receive the first dedicated DMRS and the second dedicated DMRS based on a first antenna port and a second antenna port of the network entity.
However, in the same or similar field of invention, Kim discloses that each MRS may be defined by different antenna ports in each resource block (see Kim paragraph 0009), therefore the DMRS/PBCH symbols of Frenne, Hakola and Chung as taught above may be configured for separate antenna ports.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne, Hakola and Chung to have the features of receiving the first dedicated DMRS and the second dedicated DMRS is further configured to receive the first dedicated DMRS and the second dedicated DMRS based on a first antenna port and a second antenna port of the network entity; as taught by Kim. The suggestion/motivation would have been to more efficiently allocate downlink channels to UEs (Kim paragraph 0012).


Response to Arguments

Applicant’s arguments filed on 6/22/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection relies on different teachings from the reference (Hakola et al.) applied in the prior rejection of record, and does not rely on any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAUMIT SHAH/Primary Examiner, Art Unit 2414